Citation Nr: 1521513	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic sinusitis with nasal polyps.

2.  Entitlement to service connection for chronic sinusitis with nasal polyps.

3.  Entitlement to service connection for a headache condition, to include as secondary to chronic sinusitis with nasal polyps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 1968, the RO denied the Veteran's claim of entitlement to service connection for a sinus condition.  This decision was confirmed in a rating decision dated September 1968.  The Veteran did not submit a notice of disagreement as to either rating decision, and no new and material evidence was received within one year of either rating decision.  Those decisions therefore became final.  Moreover, in January 1988, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for a sinus condition.  This claim was denied in an April 1988 RO decision.  The Veteran did not express disagreement with this decision and did not submit new and material evidence as to this claim within one year of the decision.  The decision therefore became final. 

In March 2009, the Veteran filed a claim to reopen the previously denied of entitlement to service connection for a sinus condition which was denied in the above-referenced January 2010 rating decision.  The Veteran did not file a notice of disagreement to this rating decision.  However, VA regulations, specifically 38 C.F.R. § 3.156(b), provides that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In October 2010, within one year of the January 2010 rating decision, the Veteran submitted a lay statement from W.H. detailing events in service that aggravated his sinus condition.  Specifically, W.H. reported that the Veteran's sinus condition was aggravated from constant military training.  The Board has no reason to doubt this report of a worsening of the sinus condition due to military training.    

There is no dispute that the statement submitted by W.H. in October 2010 is new and material as the statement establishes in-service trauma.  Although a statement pertaining to the Veteran's in-service injury was of record prior to the January 2010 rating decision, the contention as to the training causing aggravation of the sinus condition was not of record.  Furthermore, the statement as to the in-service injury from military training was not considered by agency decision makers in consideration of the Veteran's sinus condition claim.  As new and material evidence was received within a year of the January 2010 decision, this statement must be considered as part of the original claim which prompted that decision. 38 C.F.R. 
§ 3.156(b).  Thus, the January 2010 decision is not final, and the April 1988 RO decision is the last final denial of the service connection claim.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for chronic sinusitis with nasal polyps and entitlement to service connection for headache condition, to include as secondary to chronic sinusitis with nasal polyps, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a sinus condition.

2.  The evidence received since the April 1988 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a sinus condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection for a sinus condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the April 1988 rating decision with respect to the Veteran's claim of entitlement to service connection for a sinus condition, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a sinus condition.  He specifically argues that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

Under the Veteran's Claim's Assistance Act of 2000 (VCAA), VA must notify claimants as to the information and evidence necessary to substantiate a claim for VA benefits and must assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, there is sufficient evidence is of record to grant the Veteran's request to reopen the claim for entitlement to service connection for chronic sinusitis with nasal polyps.  The claim will be reopened.  Therefore any error in complying with notice or assistance requirements with respect to the request to reopen the claim is harmless.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally, service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a veteran's present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  VA will give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  

In the case at hand, the RO denied service connection for a sinus condition by a rating decision of April 1988, on the basis that recently submitted medical evidence was "not seen as new and material evidence."  Implicit in the denial was a finding that no new and material evidence had been received with respect to the basis of the previous denial of the claim in May 1968, namely that the Veteran's sinus disability pre-existed military service and was not aggravated by military service. 

A May 1988 letter from the RO notified the Veteran of the April 1988 rating decision and the Veteran's appellate rights.  The Veteran did not appeal the April 1988 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision therefore became final.

At the time of the April 1988 rating decision, the evidence of record included the Veteran's claim, service treatment records, VA treatment records, and a private treatment record.  The evidence that has been added to the record since the April 1988 rating decision includes, in relevant part, VA treatment records, statements of the Veteran, and a statement from W.H. who stated that he is the Veteran's brother.

The Board finds that the evidence added to the claims folder since April 1988 is sufficient to reopen the Veteran's claim of chronic sinusitis with nasal polyps.  In a filing of October 2010, the Veteran stated, "After six months on active duty, the physical training had aggravated my sinus condition so severely . . . " (emphasis added).  Similarly, an October 2010 statement of W.H. asserts that the Veteran's sinusitis "was aggravated so bad from the constant training . . ." (emphasis added).  These statements relating to training as an in-service event that either caused or aggravated the Veteran's disability are new in that they were not previous of record.  They are also material to the unestablished fact of incurrence of sinusitis during service or aggravation of pre-existing sinusitis, and raise a reasonable possibility of substantiating the service-connection claim.

As new and material evidence has been received, the Board reopens the claim for service connection for chronic sinusitis with nasal polyps.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Justus, supra; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, evidence sufficient to reopen a claim may not suffice to grant the benefit sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic sinusitis with nasal polyps is reopened.  To this extent only, the appeal is granted.




REMAND

Service connection for chronic sinusitis with nasal polyps

The Veteran contends that his pre-existing sinus condition was aggravated during military service.  He also refers to the fact that he was discharged from the Army on the basis of his sinus condition.  See October 2010 statement of Veteran; April 1968 Medical Board proceedings.

The record does not contain an induction examination for the Veteran.  Although the Veteran's DD 214 reflects that he began active service in October 1967, the earliest in-service medical record documenting a pre-existing sinus condition is a health record of February 1968.

The existence or non-existence of an induction examination noting a pre-existing condition of sinusitis is central to an analysis of the Veteran's service connection claim.  Generally, for purposes of claimed service connection, every veteran is to be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  See 38 C.F.R. §  3.304(b) (2014).

In the absence of an induction examination report sufficiently noting that the Veteran had a pre-existing sinus disability, the Veteran must be presumed to have entered service in sound condition without a pre-existing sinus condition.  As part of its requested evidentiary development, the Board will order the AOJ attempt to secure any entrance examination report of the Veteran.

Once it is determined whether a report of an induction examination exists, VA must obtain a medical examination and medical nexus opinion that addresses whether the Veteran's sinusitis, if not shown to have pre-existed service on the basis of an induction examination report so noting, can be shown by clear and unmistakable evidence to have existed prior to service and to not have been aggravated by military service.  In this regard, the Board finds the Veteran credible with respect to his report that his sinus condition was aggravated due to being injured from constant training during service.  Furthermore, in the event that the Veteran's sinusitis is shown to have pre-existed service on the basis of an induction examination report so noting, a medical opinion is need as to whether any increase in severity of the condition during service was due only to the natural progress of the disease, as shown by clear and unmistakable evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

Service connection for headache condition
 as secondary to chronic sinusitis with nasal polyps

The Veteran contends that his headache condition is secondary to his sinus condition.  See October 2010 statement of the Veteran.  Because the Board is remanding the Veteran's sinusitis claim for further evidentiary development, the merits of the Veteran's headache claim based on secondary service connection cannot be evaluated at this time and must also be remanded.  In other words, development of the Veteran's claim for entitlement to service connection for a sinus condition may impact his service connection claim for a headache condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Additionally, the current medical evidence documents a diagnosis of orbital headaches.  See, e.g., a VA treatment record dated July 2011.  Moreover, the Veteran's service treatment records document treatment for headaches in March 1968.  Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current headaches and his period of military service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current headache condition is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon, supra; see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims of entitlement to service connection for chronic sinusitis with nasal polyps and entitlement to a headache condition, to include as secondary to chronic sinusitis with nasal polyps.  After obtaining proper authorization, obtain any relevant documentation that is not already of record in order to ensure that complete records have been associated with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

If, after making reasonable efforts to obtain named records, the records remain unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.


2. Make appropriate efforts to secure the induction examination report of the Veteran for his period of active duty service beginning in October 1967.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that the record does not exist or that further efforts to obtain the record would be futile, which should be documented in the claims file.  The Veteran must be notified that the attempts were made, that further attempts would be futile, and that the Veteran may provide the record.  See 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e) (2014).  The Veteran should also be notified of alternate sources of evidence that can supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3. Thereafter, forward the Veteran's claims file to a qualified VA examiner to determine the etiology of the Veteran's sinus and headache disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the examination.

Based on an examination of the Veteran and a review of the claims folder, the examiner must:

a) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had the disability of chronic sinusitis with nasal polyps prior to his entry into active duty service.

b) If the examiner determines that the Veteran's current sinusitis with nasal polyps disability pre-existed the Veteran's military service, provide an opinion as to whether there is clear and unmistakable evidence that the disability was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  The examiner is reminded that only affirmative evidence, as opposed to the mere absence of evidence, will prove that the disability was not aggravated under such circumstances.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

c) If the VA examiner determines that the Veteran's sinusitis disability did not pre-exist military service, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sinusitis is etiologically related to any period of military service, to include as due to any injury from military training.

d) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's claimed headache condition is etiologically related to military service, to include treatment for headaches in March 1968. 

e) If, and only if, it is determined that the Veteran's sinus condition is service connected, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed headache condition is due to, or caused by, his sinusitis with nasal polyps; and whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed headache condition is aggravated by his sinusitis with nasal polyps.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headache disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to sinusitis with nasal polyps.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action, and any other appropriate development deemed warranted, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


